Defendant failed to preserve for our review his contention that the trial court’s charge on the burglary count was inadequate and thereby deprived him of a fair trial (see, CPL 470.05 [2]). In any event, that contention lacks merit.
Finally, the trial court properly rejected defendant’s attempt to introduce into evidence his statement to police following his arrest (see, People v Brown, 159 AD2d 956, lv denied 78 NY2d 1009). (Appeal from Judgment of Monroe County Court, Connell, J. — Burglary, 2nd Degree.) Present— Callahan, J. P., Doerr, Green, Lawton and Davis, JJ.